Butler, J.
The respondent -was bound to take the cargo with reasonable diligence. This was the extent of his obligation. That he did take it with such diligence seems clear. I am not satisfied that he could have done more than he did, under the circumstances. Furthermore, he appears to have warned the libelant, On arrival, that ho would not be responsible for the vessel’s detention; and advised him to go elsewhere, if unwilling to remain with this understanding. The weight of the testimony sustains this view.
The libel must be dismissed.